McDONALD, Chief Justice.
This is an appeal from an order of the Trial Court entered 7 August 1954 granting a summary judgment in favor of appel-lees. Appellants gave notice of appeal, but have failed to comply with Rule 356 T.R.C.P. and with Rule 381 T.R.C.P. Appellants’ failure to comply with the requirements of the foregoing rules is fatal to this appeal and for which reason this court has not and cannot acquire jurisdiction of this cause. Accordingly the appeal in this cause is dismissed for want of jurisdiction.
TIREY and HALE, JJ., concur.